DETAILED ACTION
 This action is in reply to papers filed 1/21/2021.  Claims 123-146 are pending and examined herein.
          Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20170073695A1, Published 3/16/2017.

			                   Maintained Rejection
Applicant's arguments filed 1/21/2021 (and 12/21/2020), with respect to the 112 (a) scope of enablement rejection of claims 123-141 has been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 123-141 remain and new claims 142-146 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for algal strain GE-6594 resulting from transformation with the pSGE-6202 vector and algal strain GE-6791 resulting from transformation with pSGE-6206, does not reasonably provide enablement for any other fully penetrant algal strain.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  The rejection is maintained for the reasons advanced in pgs. 2-11 of the office mailed 10/23/2020 and will not be reiterated herein. 




Applicant’s Arguments/Response to Arguments
Applicant argues:  Applicant argues the specification demonstrates the invention in algae in these groups. Example 3 illustrates the generation of a fully penetrant strain in an alga of the genus Parachlorella. Example 6 illustrates the production of a fully penetrant strain in a Eustigmatophyte alga of the genus Nannochloropsis. Thus, in view of the Examples provided the presently presented claims are fully enabled. Reconsideration and withdrawal of the rejection is respectfully requested. Examiner notes that arguments provided on 12/21/2020 are the same as those provided on 1/21/2021. 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. As noted in the previous office action, the specification teaches the p2-02 strain had two peaks (PgPub at para. 175), whereas a fully GFP-penetrant Cas9 strain would have one peak (From para. 240 of the instant PgPub “Unlabeled lanes on the gel show protein reactivity of clones that were not determined to be fully penetrant (i.e., they displayed more than one peak, one of which coincided with wild-type, or background, fluorescence, or they displayed a single peak that was coincident with the wild type or background peak”). Notably, the p2-02 strain, described by the specification as not fully penetrant, belongs to the Nannochloropsis genus, which is a species of the larger Eustigmatophyte genus, which is now claimed. 
Furthermore, although the claims have been limited to a Eustigmatophyte or Parachlorellao algal strain, the specification is non-enabling for the breadth sought.  Indeed, Table 1 (see below, shown in-part) lists a great number of strains derived from Nannochloropsis, a species of Eustigmatophyte, that exhibit more than one peak and therefore, not fully penetrant.  Thus, in this instance, Applicant’s own specification provides direct evidence that the Eustigmatophyte algal strain was not enabled by the specification. 

    PNG
    media_image1.png
    989
    725
    media_image1.png
    Greyscale

It must be noted that although some Nannochloropsis lines exhibited a single speak, Applicant’s specification (see para. 240) teaches these lines may not be fully penetrant if ‘the single peak was coincident with the wild type or background peak.’ Nevertheless, given that Applicant’s own specification shows a significant number of Nannochloropsis lines that possessed double peaks, limiting the scope of the claims to those strains that were found to be fully penetrant, as set forth in the previous office action, would be proper. 
More broadly, as Examiner noted in the previous office action, Inventor/Declarant Mollering stated at paragraph 4 of the Declaration filed 7/29/2020 “…..although all cells in a strain may have acquired a gene through transformation, and thus have the same particular genotype, not all cells of the strain having the genotype necessarily express the phenotype that normally results from the underlying genotype. Some cells in a strain may express the phenotype and some not at all, in spite of the underlying genotype. This can occur as a result of the position where the introduced gene was integrated into the genome, or because the site of integration was not stable, or because of other general gene silencing occurrences. Thus, some strains may exhibit full penetrance (of a phenotype resulting from an underlying genotype), partial penetrance (where a portion of the cells exhibit the phenotype normally resulting from the underlying phenotype), or no penetrance (where no cells exhibit the phenotype).”  Continuing, at paragraph 5, Declarant further argues that a strain that is fully penetrant and a strain that is partially or not penetrant are not the same entity, in spite of having the same genotype. Declarant adds that the identification and characterization of an algal strain as fully penetrant requires more than only genotypic analysis. 
In making these convincing statements, Declarant essentially argued that- absent an observable confirmation of full penetrance -there lies an inherent unpredictability in determining whether an algal strain (Parachlorella., Eustigmatophyte or other) comprising a nucleic acid sequence encoding a heterologous RNA-guided endonuclease; a nucleic acid sequence encoding a nuclear localization signal linked to the nucleic acid sequence encoding the heterologous RNA-guided endonuclease; and a nucleic acid sequence encoding a fluorescent detectable marker would be fully penetrant and exhibit culture-wide expression of the of the heterologous RNA-guided endonuclease. In light of these statements, and as previously indicated, the specification is only enabling for the algal strain GE-6594 resulting from transformation with the pSGE-6202 vector and algal strain GE-6791 resulting from transformation with pSGE-6206. That is, the specification is only enabling for strains observably confirmed as being fully penetrant.  
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 123-146 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of co-pending Application No. 17039839 (reference application) in view of Cong et al. (Science. 2013 Feb 15; 339(6121): 819–823). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The claims of the Instant application are drawn to a fully penetrant RNA-guided endonuclease-expressing Eustigmatophyte or Parachlorella algal strain comprising, a nucleic acid sequence encoding a heterologous RNA-guided endonuclease; a nucleic acid sequence encoding a nuclear localization signal linked to the nucleic acid sequence encoding the heterologous RNA-guided endonuclease; and a nucleic acid sequence encoding a fluorescent detectable marker and; wherein the fully penetrant algal strain exhibits culture-wide expression of the heterologous RNA-guided endonuclease. Dependent claim 124 is drawn to wherein the RNA-guided endonuclease is a Cas nuclease. Dependent claim 128 is drawn to wherein the RNA-guided endonuclease-expressing algal strain further comprises an exogenous gene encoding a site-specific recombinase. Independent claim 131 is drawn to a method of making the fully-penetrant RNA-guided endonuclease Eustigmatophyte or Parachlorella algal strain. 
The claims of the ‘839 App are drawn to an RNA-guided endonuclease expressing algal strain of the Class Trebouxiophyceae comprising: a Cas protein expression construct comprising a Cas nuclease expression cassette; a repressible CRE expression cassette comprising a Cre coding region; and a selectable marker cassette; a reporter expression cassette; and
 two lox sites flanking the repressible CRE expression cassette and the selectable marker cassette. Dependent claim 15 is drawn to wherein the algal strain is a Eustigmatophyte alga. Dependent claim 16 is drawn to wherein the alga is a member of a genus selected from Parachlorella and Nannochloropsis.
It is clear that all the elements of the elements of the instant application are to be found in the ‘839 application. The only difference between the two applications is that instant claims recite that a nuclear localization signal (NLS) is attached to the nucleic acid sequence encoding the heterologous RNA-guided endonuclease/Cas nuclease. However, this would have been prima facie obvious in view of Cong et al. who teach that attachment of an NLS to a Cas nuclease ensures “nuclear compartmentalization in mammalian cells.” (Pg. 2, para. 2). Thus, for the purposes of using the Cas nuclease of the ‘839 to edit genes in mammalian cells, the attachment of an NLS would have been prima facie obvious.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632